      Case 1:19-cv-01341-NONE-SKO Document 33 Filed 01/28/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA


 DEMETRIO CABRERA,                                 Case No. 1:19-cv-01341-NONE-SKO (PC)

                        Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM FOR REMOTE
 v.                                                APPEARANCE OF DEMETRIO
                                                   CABRERA, CDCR NO. T63372

 G. COLLINS, et al.,                               DATE: FEBRUARY 23, 2021
                                                   TIME: 1:00 P.M.
                        Defendants.

        Demetrio Cabrera, CDCR # T63372, a necessary participant in a settlement conference
on FEBRUARY 23, 2021, is confined at California Correctional Institution in Tehachapi,
California, in the custody of the warden. To secure the inmate’s attendance, it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian of the prison to
produce the inmate before Magistrate Judge Sheila K. Oberto, U.S. District Court, Eastern
District of California, by Zoom videoconference on FEBRUARY 23, 2021, at 1:00 P.M.

                         ACCORDINGLY, THE COURT ORDERS:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the warden to produce the inmate named above, by Zoom videoconference, to
participate in a settlement conference before Magistrate Judge Sheila K. Oberto on the date and
time above, until completion of the conference or as ordered by the court. Zoom videoconference
connection information will be provided to defendants’ counsel.

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California Correctional Institution

        WE COMMAND you to produce the inmate named above to testify
before Judge Oberto on the date and time above, by Zoom videoconference,
until completion of the proceedings or as ordered by the court.

       FURTHER, you are ordered to notify the court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:    January 28, 2021                                   /s/   Sheila K. Oberto               .
                                                   UNITED STATES MAGISTRATE JUDGE
